DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The Specification (as filed) contains the punctuation error of “infrared, or other non-visible or visible spectral, radiation” (pgs. 4-5, par. [0011], line 7 and pg. 9, par. [0025], lines 13-14).  Suggested language: “infrared or other non-visible or visible spectral radiation”.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 11 and 18 are objected to because of the following informalities: 
Claim 1 recites the grammatical error “a computer system comprising memory…” in line 4.  Suggested claim language “ a computer system comprising of a memory …”.

Claim 5 recites “the condition” in line 2 and claim 10 recites “the determined condition” in line 2.  To avoid any ambiguity among the claims, a single recitation should be used for a claim limitation.  

Claim 11 recites the punctuation error “infrared, or other non-visible or visible spectral, radiation” in lines 2-3.  Suggested claim language: “infrared or other non-visible or visible spectral radiation”.

Claim 18 is missing the article of “a” before “Non-transitory computer-readable media” in line 1.  Suggested claim language “A non-transitory computer-readable media”.

Claims 18 recites “Non-transitory computer-readable media” in line 1 and “the computer-readable media” in line 3 (i.e. two different phrases for the same limitation). Suggested claim language: The limitation of “the computer-readable media” in line 3 should recite “the non-transitory computer-readable media” since there is antecedent support for “non-transitory computer-readable media”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least comprising of program code …” in line 1 (and claims 19 and 20 dependent therefrom recites “The non-transitory computer-readable media of claim 18 …”).  A claim directed to functional descriptive material, including computer programs, per se, is not patent eligible subject matter.   Computer programs may be explicitly claimed as, for example, a series of code or instructions for performing functions or may be implicitly claimed as, for example, a system, a module or an apparatus.  Where there is no evidence in the specification that a means which may be interpreted as software, hardware or combinations thereof necessarily includes hardware, it will be interpreted in its broadest reasonable sense as a software means, which is the case here.

Absent of definition, a claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification or lack thereof, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

 It should be noted that functional descriptive material claimed in combination with an appropriate computer readable medium to enable the functionality to be realized is patent eligible subject matter (e.g. program code stored on a non-transitory computer readable medium).  

Suggested claim language “A non-transitory computer-readable media storing 
Claims 1-5, 9, 11-15, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a system comprising of a combination of concrete devices (i.e. a surveillance camera and computer system comprising of a memory and logic circuitry), therefore is a machine, which is a statutory category of invention.

As step 2A, prong one, the claim recites “determining a condition of the patient based on the position of the patient in relation to the bed” and “identify a position of the patient based on the information”.

The limitations of “determining a condition of the patient based on the position of the patient in relation to the bed” and “identify a position of the patient based on the information”, as drafted, are processes, under their broadest reasonable interpretations, cover performing the limitations in the mind.  Wherein, nothing in the claims precludes the steps from being practically performed in the mind.  For example, “identifying” in the context of the claims encompasses an assessment of a visual observation; and “determining” in the context of the claim encompasses an evaluation of patient’s position relative to a bed.

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	At step 2A, prong two, the judicial exceptions are not integrated into a practical application.  In particular, the claim recites “a surveillance camera configured to 

	The computer system, memory and logic circuitry are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The use of a surveillance camera to generate information including a plurality of frames showing an area in which a patient in a bed is being monitored is a mere means for data gathering that is necessary for use in the recited judicial exception, as the acquired data is used in the abstract mental concept of “determining”.  The use of the surveillance camera is therefore an insignificant extra-solution activity of data gathering (see MPEP 2106.05(g)).

The limitation of “generate signals that controls functions of the bed based on the position of the patient and the condition of the patient” represents an insignificant post-solution activity of data generation because it is a mere nominal/tangential addition to the claim that doesn’t impose any meaningful limitations on the claim (see MPEP 2106.05(g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  
‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The additional element of use of a surveillance camera to generate information including a plurality of frames showing an area in which a patient in a bed is being monitored, as discussed above is a mere means for data gathering and an extra-solution activity.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  In addition, U.S. Patent Publication No. 2014/0221728 A1 (Bedlaender) discloses “It is well known that (digital) cameras may be used for monitoring infants, in conjunction with analytical and/or diagnostic programs and/or software to (help) interpret images from the camera.”



The limitations of claims 2-4 merely add further details to the function of the bed (claims 2 and 3) and the surveillance camera (claims 4 and 11).
 
Claim 5 recites “determine the condition of the patient based on a heat signature of the patient that identifies a potential pressure ulcer in a given location”. The limitation, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claims encompasses an assessment of a visual observation (i.e. by definition a heat signature is a visual representation of an exterior temperature of an object/person).

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Claim 12 represents an equivalent method claim of claim 1 and is rejected under the same rational as claim 1.

Claims 13 and 14 represent method claims to claims 2 and 3, respectively, and are rejected under the same rationales as claims 2 and 3.
Claim 15 represents an equivalent method claim of claim 5 and is rejected under the same rational as claim 5.

Claim 18 represents an equivalent non-transitory computer-readable media claim of claim 1 and is rejected under the same rational as claim 1.

Claim 19 represents an equivalent non-transitory computer-readable media claim of claim 5 and is rejected under the same rational as claim 5.

Allowable Subject Matter
Claims 6-8, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to position detection systems, bed control systems, patient monitoring methods/systems, and patient management methods/systems .

U.S. Patent Publication No. 2012/0038484 A1 discloses a hospital bed including a force sensor or scale apparatus configured to detect the weight of a patient.


U.S. Patent Publication No. 2015/0190059 A1 discloses a method and apparatus for evaluating foot inflammation.

U.S. Patent Publication No. 2016/0005289 A1 discloses a method comprises of determining a person's level of risk for developing an adverse condition; selecting a care protocol based on the level of risk; displaying a proposed configuration of a person support structure corresponding to the care protocol for a caregiver to approve; and upon approval by the caregiver, implementing the configuration.

U.S. Patent Publication No. 2016/0242681 A1 discloses systems, devices and methods for providing either appropriate guidance to a caregiver to facilitate proper management of a patient or device instructions for providing automated care.

U.S. Patent Publication No. 2020/0258626 A1 discloses a system and method for remotely controlling a medical device based on image data.

U.S. Patent Publication No. 2021/0257087 A1 discloses a monitoring system, device and computed-implemented method for monitoring pressure ulcers.

European Patent Publication No. EP 2 666 405 A1 discloses pressure ulcer detection systems and related methods.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.